Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-12-00491-CR

                                        Felicia Renee AKINS,
                                               Appellant

                                               v.
                                    The STATE of TexasAppellee
                                       The STATE of Texas,
                                             Appellee

                         From the 213th District Court, Tarrant County, Texas
                                     Trial Court No. 1250943D
                           The Honorable Louis E. Sturns, Judge Presiding

Opinion by:       Marialyn Barnard, Justice

Sitting:          Catherine Stone, Chief Justice
                  Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice

Delivered and Filed: July 10, 2013

AFFIRMED

           Appellant Felicia Renee Akins pled guilty to the offense of theft with two priors and was

sentenced to confinement for six months in a state jail facility. In a single issue, Akins contends

the State elicited irrelevant testimony regarding Akins’s sexual orientation. Because we hold

Akins did not preserve the issue for our review, we affirm the trial court’s judgment.

                                              BACKGROUND

           After entering into an open plea agreement with the State with regard to the offense

charged, Akins pled guilty. The case was reset and a presentence investigation report was prepared
                                                                                      04-12-00491-CR


for the trial court. During the contested punishment hearing, Akins called her girlfriend, Fredricka

Williams, as a witness. On direct examination, Williams testified Akins is a devoted single mother

with three children and is very involved with her church. On cross-examination, the State asked

about Williams’s relationship with Akins:

       Q: You said earlier you’re the defendant’s girlfriend. Is that – how would you
       describe y’all’s relationship?

       A: Pretty good. Communication is the key.

       Q: Okay. I’m saying are you friends as you go to the mall together, or are you in,
       like a romantic relationship?

       A: Intimate relationship.

       Q: Okay. Where do you go to church?

       A: Bethlehem.

       Q: Okay. Do they know of your relationship?

At this point, Akins objected:

       Defense: I don’t think this is important. I’m sorry, Judge. I object to that question.

       Court: On what basis?

       Defense: I don’t think –

       Court: – it’s relevant.

       Defense: I don’t think it’s relevant.

       Court: Sustained.

       At the conclusion of the punishment hearing, the trial court sentenced Akins to confinement

for six months in a state jail facility. Akins then perfected this appeal.

                                               ANALYSIS

       Akins contends it was improper for the State to elicit testimony concerning her sexual

orientation. She argues the State sought to elicit such testimony in an effort to prejudice the trial
                                                 -2-
                                                                                       04-12-00491-CR


court with regard to sentencing. The State counters that Akins has failed to preserve the issue for

appellate review.

       To preserve a complaint for appellate review, a party must first present a timely request,

objection, or motion to the trial court that states the specific grounds for the desired ruling if they

are not apparent from the context of the request, objection, or motion. TEX. R. APP. P. 33.1(a)(1);

Lovill v. State, 319 S.W.3d 687, 691–92 (Tex. Crim. App. 2009). Second, the trial court must rule

on the request, objection, or motion, either expressly or implicitly, or the complaining party must

have objected to the trial court’s refusal to rule. TEX. R. APP. P. 33.1(a)(2); Mendez v. State, 138
S.W.3d 334, 341 (Tex. Crim. App. 2004). Moreover, the complaining party must generally pursue

an objection until she receives an adverse ruling. Badall v. State, 216 S.W.3d 865, 872 (Tex.

App.—Beaumont 2007, pet. ref’d) (citing Anderson v. State, 932 S.W.2d 502, 507 (Tex. Crim.

App. 1996); Harris v. State, 784 S.W.2d 5, 12, (Tex. Crim. App. 1989)).

       Here, although Akins made a timely objection and obtained a ruling from the trial court,

her objection was sustained by the trial court. She did not move for a mistrial or lodge any

additional objection. Thus, Akins never received an adverse ruling; rather, she received the only

relief she sought. Accordingly, Akins has failed to preserve any error for our review. See Badall,
216 S.W.3d at 872. An appellate court should not address the merits of an issue that has not been

preserved for appeal. Wilson v. State, 311 S.W.3d 452, 473 (Tex. Crim. App. 2010) (op. on reh’g).

Accordingly, we overrule Akins’s sole issue.



                                                       Marialyn Barnard, Justice

Do Not Publish




                                                 -3-